DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims the benefit of, and priority to, U.S. Provisional Patent Application No. 63/028,771, filed May 22, 2020.

Status of Claims
Claims 1-20 are pending. 

Information Disclosure Statement
The IDS(s) submitted on Feb 25 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites a method of claim 1, wherein each of the first dosing regimen and the second dosing regimen comprises a dosing interval and a dosage of the agent.
It is noted that any dosing regimen, including the first and second dosing schedules of claim 1, by their nature, comprise a dosing interval between doses of each regimen and comprise a dosage of the agent to be administered. Accordingly, the  recitation of a dosing interval and dosage of claim 3 fail to limit the dosing regimens of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanauer et al. MMX Mesalamine for Induction and Maintenance Therapy in Mild-to-Moderate Ulcerative Colitis Gastroenterol Hepatol (NY) v.5(7); 2009 Jul  PMC2886429 (cited by Examiner) in view of WO 2016/179227 A1 (cited by Applicant on IDS), as evidenced by Marshall et al. Rectal 5-aminosalicylic acid for induction of remission in ulcerative colitis. Cochrane Database of Systematic Reviews 2010, Issue 1.(Year: 2010).
WO 227 was listed on the IDS by applicant, Hanauer and Marshall are newly cited by the Examiner.
Claim 1 is directed to a method of treating a gastrointestinal condition in a subject, the method comprising:
providing an agent locally to a rectum or colon of a subject having a condition according to a first dosing regimen; and
providing the agent locally to the rectum or colon of the subject according to a second dosing regimen that is different from the first dosing regimen.
Claim 2 is limited to the first dosing regimen as an induction regiment; the second dosing regimen is a maintenance regimen.
Claim 3 is limited wherein each of the first dosing regimen and the second dosing regimen comprises a dosing interval and a dosage of the agent.
Regarding claims 1-3, Hanauer discloses mesalamine (5-ASA) as a first line, mainstay therapy for the induction of active, mild to moderate ulcerative colitis (UC) and the subsequent remission, see page 494, first paragraph, first sentence and abstract. 
Hanauer discloses a Phase III program study where patients were initially dosed to receive placebo, 2.4 grams MMX mesalamine (mesalamine aka 5-ASA or 5ASA)  daily as 1.2 g twice daily (BID) or MMX mesalamine 4.8 grams once daily (QD), for 8 weeks, see page 495, column 2.  This first, initial dosing regimen is an induction of remission regimen, Id.  Hanauer teaches a second dosing regimen (maintenance) phase, where patients were randomized to receive 2.4 grams BID or once daily (QD) for up to 12 months, Id.
As required by claims 1-3, Hanauer discloses a first induction regimen that is different from a second maintenance regiment in both dosages given (2.4 vs 4.8 grams) in scheduling (BID vs QD), with also variation of dosages, 1.2 grams BID vs 4.8 grams QD. 
Accordingly, the dosage methodology aspect of claims 1-3 are taught by Hanauer in terms of first and second induction and dosing regimens, with dosing intervals and dosage of said agent. However, it is noted that Hanauer does not necessarily teach local rectum or local colon administration of said agent.  
To address this, WO 227 discloses an enema composition for topical/local rectal and colon administration to a subject, see abstract and paragraphs 2, 3 and 5.  WO 227 discloses the advantages topical treatment via enema in the colon and through the rectum, see paragraphs 4-5, and notes how its gel enema overcomes any disadvantages of previously used liquid rectal enemas, as well as foam or suppository preparations. These advantages provide a motivation to look towards WO 227. Further, WO 227 teaches as a preferred embodiment, mesalamine (see claim 12 and paragraph 18) for the treatment of IBD (claim 16), such as ulcerative colitis (UC, see paragraph 3), as taught by Hanauer as the agent of choice and also Applicant’s claim 12-14, see below. Further, WO 227 provides a basis to look towards combining the teachings of Hanauer’s first induction and second maintenance dosing regimens, as WO 227 discloses that both IBDs, Crohn’s disease and ulcerative colitis are lifelong, relapsing diseases that require induction followed by maintenance therapy, see paragraph 3. One of ordinary skill in the art would have a rationale to treat these diseases via Hanauer’s first induction dose regimen and second maintenance regimen based on this teaching of WO 227.
Further, one of ordinary skill in the art would have a rationale to combine dosing regimen of Hanauer with the innovative gel enema of WO 227 as Marshall discloses the advantages of not only using mesalamine (aka 5-ASA) as first line therapy for mid to moderately active UC, due its local effects on UC of the large intestine, see page 2 column 1, BACKGROUND. Marshall disclosed the inflammation of UC always involves the rectum and extends proximally in a continuous fashion for a variable distance (thus providing a rationale to use a rectal enema as opposed to oral therapy as per Hanauer with what would be the systemic effects/toxicity of oral dosing of mesalamine). 
Further, Marshall provides evidence to motivate and suggest using the dosing schedule of Hanauer of a first induction and second maintenance regimen in combination with innovative gel enemas of WO 227, as “The use of rectal therapy to treat UC has several potential advantages. Because medication can be delivered directly to the site of maximum inflammation, mucosal drug exposure can be increased. Local therapy can also reduce mucosal absorption and systemic toxicity,” see page 1, column 1.
A rationale to combine the teachings of Hanauer and WO 227 are the prior art elements (the dosing schedule involving a first induction dosing and second maintenance of remission dosing) combined with known methods of WO 227 (the improved gel enema that is better retained in a subject than previously known liquid enemas or suppositories, where Marshall provides teaching of the advantages of local rectal administration of mesalamine and other UC drugs generally) to predictably arrive at the claimed invention.
A further rationale is the improvement of a known method (Hanauer’s two dosing regimen of induction and maintenance of remission of UC with mesalamine) by use of the innovative mesalamine gel enemas of WO 227 as per Marshall, to predictably arrive at the claimed invention. 
Regarding claim 4 and the limitation of where the dosing interval (the frequency of administration be defined by the interval between doses, see page 14, lines 6-7) of the first regimen (induction) is less than the dosing of the second interval, Hanauer discloses twice a day intervals for the first regiment (12 hours) and once daily dosing (24 hours) for the second maintenance dosing regimen, see page 495, column 2.
Regarding claim 5 and the limitation of where the dosing interval (the frequency of administration may be defined by the interval between doses) of the first regimen (induction) is greater than the dosing of the second interval, Hanauer discloses once daily dosing (24 hours) for the first regimen and twice a day intervals (12 hours) for the second maintenance dosing regimen, see page 495, column 2.
Regarding claims 6 and 8, where the dosing interval of the first and second regimens is greater than 12 hours, Hanauer discloses once a day (24 hour) dosing of mesalamine, see page 495, column 2.
Regarding claims 10-11 and the limitations of providing the claimed therapeutic agent both topically and rectally, WO 227 discloses its gel enema is noted to deliver a therapeutic agent topically, as a rectal administered gel enema. WO 227 that discloses an enema composition for topical/local rectal and colon administration to a subject, see abstract and paragraphs 2, 3 and 5.  WO 227 discloses the advantages topical treatment via enema in the colon and through the rectum, see paragraphs 4-5, and notes how its gel enema overcomes any disadvantages of previously used liquid rectal enemas, as well as foam or suppository preparations.
Regarding claims 12-14 and the limitation of a therapeutic agent as the salicylic acid derivative 5-aminosalicylic acid (mesalamine), both Hanauer and WO 227 disclose mesalamine (aka 5-ASA) as the therapeutic agent, see WO 227 especially claims 12-13, (therein identified as mesalazine). WO 227 discloses that mesalazine is also known as mesalamine, the term used throughout this office action, see paragraph 18, reproduced below, 

    PNG
    media_image1.png
    95
    815
    media_image1.png
    Greyscale
for the treatment of IBD, such as ulcerative colitis (UC, see paragraph 3).
Regarding the limitations of claim 15, wherein the agent is provided in a formulation that exists as a liquid at about 23°C and transitions to a gel at about 32°C to about 38°C, WO 227 discloses a liquid enema formulation as detailed below, that starts as a liquid at room temperature (about 23°C ), and transitions to a gel at the claimed temperature range of about 32°C to about 38°C (about 37°C, i.e. body temperature). See paragraph 9 below.

    PNG
    media_image2.png
    220
    904
    media_image2.png
    Greyscale

See also claim 1 of WO 227 disclosing the enema and property of forming a gel at temperatures from about 32°C to about 38°C.
Regarding the limitations of claims 16-19, wherein the formulation comprises agent (mesalamine) in a mixture with a polymer (block polymer); at least one lipid and the agent is 5-ASA (mesalamine), WO 227 discloses the following mesalamine formulation. See claim 14. 
    PNG
    media_image3.png
    276
    835
    media_image3.png
    Greyscale

Regarding claim 20, WO 227 discloses the treatment of IBD (claim 16), such as ulcerative colitis (UC) and Crohn’s disease, see paragraph 3 and claim 16.
	Therefore, the claimed invention is prima facie obvious over the cited prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12, 14 -18 and 23-26 of copending Application No. 168813751 (reference application) in view of Hanauer et al. MMX Mesalamine for Induction and Maintenance Therapy in Mild-to-Moderate Ulcerative Colitis Gastroenterol Hepatol (NY) v.5(7); 2009 Jul  PMC2886429 (cited by Examiner), as evidenced by Marshall et al.. Rectal 5-aminosalicylic acid for induction of remission in ulcerative colitis. Cochrane Database of Systematic Reviews 2010, Issue 1.(Year: 2010)
 Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The reference application and pending application are entitled the same earliest effective filing date (May 22, 2020). 2
	Regarding claims 1-11 and 20, and the limitations of treating IBD in subject in need by topically, rectally providing an agent via a formulation with a dosing regimen greater than 12 hours, etc. with for example mesalamine as therapeutic agent, reproduced below.

    PNG
    media_image4.png
    667
    647
    media_image4.png
    Greyscale

	Regarding claims 1-3, and the limitations of a first inducing regimen and a second maintenance regimen, Hanauer discloses such regimens with mesalamine for the treatment of IBD/US as claimed. As a first inducing of remission step and second maintenance of remission are known in the art as per Hanauer with mesalamine, one of ordinary skill in the art would have a rationale to combine the cited reference to arrive at a finding of obviousness double patenting over the conflict Application. 
Regarding claims 1-3, Hanauer discloses mesalamine (5-ASA) as a first line, mainstay therapy for the induction of active, mild to moderate ulcerative colitis (UC) and the subsequent remission, see page 494, first paragraph, first sentence and abstract. 
Hanauer discloses a Phase III program study where patients were initially dosed to receive placebo, 2.4 grams MMX mesalamine (mesalamine aka 5-ASA or 5ASA)  daily as 1.2 g twice daily (BID) or MMX mesalamine 4.8 grams once daily (QD), for 8 weeks, see page 495, column 2. This first, initial dosing regimen is an induction of remission regimen, Id.  Hanauer teaches a second dosing regimen (maintenance) phase, where patients were randomized to receive 2.4 grams BID or once daily (QD) for up to 12 months, Id.
As required by claims 1-3, Hanauer discloses a first induction regimen that is different from a second maintenance regiment in both dosages given (2.4 vs 4.8 grams) in scheduling (BID vs QD), with also variation of dosage form, 1.2 grams BID vs 4.8 grams QD.
One of ordinary skill in the art would have a rationale to combine dosing regimen of Hanauer with the innovative gel enema of App. ‘375 as Marshall discloses the advantages of not only using mesalamine (aka 5-ASA) as first line therapy for mid to moderately active UC, due its local effects on UC of the large intestine, see page 2 column 1, BACKGROUND. Marshall disclosed the inflammation of UC always involves the rectum and extends proximally in a continuous fashion for a variable distance (thus providing a rationale to use a rectal enema as opposed to oral therapy as per Hanauer with what would be the systemic effects/toxicity of oral dosing of mesalamine). 
Further, Marshall provides evidence to motivate and suggest using the dosing schedule of Hanauer of a first induction and second maintenance regimen in combination with innovative gel enemas App. ‘375, as “The use of rectal therapy to treat UC has several potential advantages. Because medication can be delivered directly to the site of maximum inflammation, mucosal drug exposure can be increased. Local therapy can also reduce mucosal absorption and systemic toxicity,” see page 1, col 1.
Accordingly, the dosage methodology aspect of claims 1-3 are taught by Hanauer in terms of first and second induction and dosing regimens, with dosing intervals and dosage of said agent, where one of ordinary skill in the art would have a rationale to combine the cited references of App. 375 with Hanauer as evidenced by Marshall. 
Regarding claim 4 and the limitation of where the dosing interval (the frequency of administration may be defined by the interval between doses) of the first regimen (induction) is less than the dosing of the second interval, Hanauer discloses twice a day intervals for the first regiment (12 hours) and once daily dosing (24 hours) for the second maintenance dosing regimen, see page 495, column 2.
Regarding claim 5 and the limitation of where the dosing interval (the frequency of administration may be defined by the interval between doses) of the first regimen (induction) is greater than the dosing of the second interval, Hanauer discloses once daily dosing (24 hours) for the first regimen and twice a day intervals (12 hours) for the second maintenance dosing regimen, see page 495, column 2.
Regarding claims 6-9, wherein the first and second dosing intervals are greater than 12 hours or at least 48 hours, App. 375 discloses a dosing interval that is at least 24 or at least 48 hours, see claims 2 and 3. 
	Regarding claims 10-11 and the limitations of providing the claimed therapeutic agent both topically and rectally, App. 375 discloses providing the agent topically and rectally, see claims 4-5.
	Regarding claims 12-14, App. ‘375 discloses the use of a therapeutic agent as claimed, the salicylic acid derivative, 5-ASA aka mesalamine, see claim 1.
	Regarding the formulation limitation of claim 15 that the formulation exists as a liquid at about 23°C and transitions to a gel at from about 32°C to about 38°C, such limitation is recited in claim 1 of App. ‘375.
	Regarding the limitations of claims 16-19, wherein the formulation comprises agent (mesalamine) in a mixture with a polymer (block polymer); at least one lipid and the agent is 5-ASA (mesalamine), App. ‘375 discloses such polymer limitations in claim 1.  With regard to the lipid limitation of claim 19, App. 375 discloses lipids as claimed, see claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusions
	No claims are allowed. 


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629       

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Published as US 20210361602 A1
        2 MPEP 819 (I) (V) (ii) Applications have the same effective U.S. filing date
        If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.